Citation Nr: 0515444	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a cardiovascular 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes mellitus and a cardiovascular disability.  He 
responded by filing a March 2003 Notice of Disagreement, and 
was sent a February 2004 Statement of the Case by the RO.  He 
then filed a February 2004 VA Form 9, perfecting his appeal 
of these issues.  In June 2004, he testified before a 
decision review officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his February 2004 VA Form 9, the veteran requested a 
hearing at the RO before a member of the Board.  This request 
was received at the RO that same month, prior to any 
notification to the veteran of the forwarding of his claim to 
the Board; therefore, his request is timely.  See 38 C.F.R. 
§ 20.1304 (2004).  During a subsequent June 2004 personal 
hearing before a RO decision review officer, the veteran 
stated he would accept a hearing via videoconference before a 
member of the Board.  See 38 U.S.C.A. § 7107(e) (West 2002).  
Such a hearing was scheduled for May 2005, and the veteran 
was so informed via letter sent in April 2005.  However, 
according to the April 2005 notice letter sent to the 
veteran, if he did not returned a signed response to the RO, 
his videoconference hearing would be cancelled, and he would 
be scheduled for a personal hearing before a member of the 
Board seated at the RO.  Because the veteran did not returned 
such a signed response to VA, and he did not report for his 
videoconference hearing, his claim must be remanded to the RO 
in order to schedule him a Board hearing at the RO.  See 
38 C.F.R. § 20.700 et seq.  

Therefore, in light of the above, this appeal is remanded for 
the following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board, seated at the RO ("Travel 
Board"), as soon as practicable.  The 
veteran and his representative should 
also be afforded timely notice thereof.  

By this action, the Board takes no position regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




